Citation Nr: 0320289	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory disorder, 
and claimed as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from November 
1956 to November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
denied service connection for a respiratory disorder as a 
result of exposure to ionizing radiation.  

In May 2000, the Board rendered a decision on the veteran's 
claim.  In December 2000, pursuant to a Joint Motion for 
Remand, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") vacated 
the Board's decision and remanded the case.  In August 2001 
the Board remanded the case for additional development 
including another for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has a current diagnosis of chronic 
obstructive pulmonary disease (COPD).

3.  The appellant was exposed to an estimated dose of 3.0 rem 
ionizing radiation as a result of his participation in 
Operations PLUMBBOB and HARDTACK I.

4. There is no competent medical evidence of a nexus between 
the appellant's current respiratory disorder and his period 
of active service, or to exposure to ionizing radiation 
during service.


CONCLUSION OF LAW

A respiratory disorder, to include chronic obstructive 
pulmonary disease, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter September 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  
Subsequent to this, VA requested the medical records 
identified by the veteran and conducted a medical 
examination.  VA also informed the veteran in a September 
2002 letter that some of the private medical records 
requested had not been received.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

The veteran claims that he was exposed to ionizing radiation 
during service and that this caused him to develop a 
respiratory disability which he believes warrants service 
connection.  He claims that this disability was the result of 
exposure to ionizing radiation during service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  The first 
basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 
38 C.F.R. § 3.311.  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is, on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The Board will address each 
basis below.  

The appellant is seeking service connection for a respiratory 
disorder as the result of exposure to ionizing radiation.  
Initially the Board notes that the appellant's military 
medical records have been reported as having been destroyed 
by fire by the national Personnel Records Center (NPRC).  In 
a case where military records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions of law.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, it is noted that this heightened duty of 
review "does not lower the legal standard for proving a 
claim for service connection."  Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Evidence provided by the Department of Defense confirms that 
the veteran was a participant in atmospheric nuclear testing 
during service.  Specifically he was a participant in 
Operations PLUMBBOB and HARDTACK I.  The veteran was exposed 
to an estimated dose of 3.0 rem ionizing radiation as a 
result of this participation.

Copies of private medical treatment records dated from 1984 
to 2000 were obtained.  These records are difficult to read.  
An April 1999 entry does contain the diagnosis "emphysema."  
A July 2000 record seems to indicate that the veteran 
requested a medical opinion about his lung disorder and its 
relationship to exposure to "Atomic Energy."  However, 
there is no opinion in these records linking the veteran's 
COPD to radiation exposure.  VA medical treatment records 
dated in 1985 and 1986 confirm the diagnosis of COPD.

In November 1993 a VA examination of the veteran was 
conducted.  He reported a history of a "spot or spots on 
lungs" by chest x-ray in approximately 1981, with a history 
of exposure to radiation in 1957 and 1958.  Chest x- rays 
revealed bilateral interstitial fibrosi present at the 3rd 
tip of the apex of the left lung.  The impression of the 
examining radiologist was chronic obstructive pulmonary 
disease.  Pulmonary function tests were also conducted and 
the results were suggestive of mild obstructive lung disease. 
The diagnoses included mild chronic obstructive pulmonary 
disease; and "history of radiation exposure, without any 
current symptomatology."

In July 2002 the most recent VA examination of the veteran 
was conducted.  The examining physician reviewed all of the 
evidence of record and specifically noted that the veteran 
was exposed to 3.0 rem of ionizing radiation during active 
service.  The veteran reported a history of smoking since he 
was seventeen years old.  The veteran also reported having 
dyspnea on walking fifty feet and anorexia resulting in a 
recent loss of 10 pounds of weight.  X-ray examination of the 
veteran's chest was conducted and revealed chronic appearing 
fibrotic changes of the right apex.  Pulmonary function 
testing revealed moderate obstructive respiratory defect.  
The diagnosis was COPD.  The examining physician's medical 
opinion was that the veteran's COPD was likely caused by the 
veteran's smoking and not likely caused by radiation exposure 
during service.  

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. § 3.309(d)(2) (2002).  One of the specified 
cancers is "cancer of the lung."  § 3.309(d)(2)(xx) (2002).  
A "radiation-exposed veteran" is defined as a veteran who 
was involved in a "radiation-risk activity" during military 
service.  38 C.F.R. §§ 3.309(d)(3) (2002).  Participation in 
Operations PLUMBBOB and HARDTACK I constitutes participation 
in such a radiation-risk activity.  38 C.F.R. 
§§ 3.309(d)(3)(ii) (2002).  

The veteran is a "radiation-exposed veteran" within the 
meaning of 38 C.F.R. §§ 3.309(d) (2002) because of his 
participation in a "radiation-risk activity" during 
military service, specifically participation in Operations 
PLUMBBOB and HARDTACK I.  However, the veteran is diagnosed 
with COPD which is not a disease which warrants presumptive 
service connection on the basis of being a disease specific 
to a radiation-exposed veteran.  38 C.F.R. § 
3.309(d)(2)(2002).  

The evidence of record clearly shows that the veteran 
participated in Participation in Operations PLUMBBOB and 
HARDTACK I.  As such, he is a "radiation exposed veteran" 
within the meaning of the regulations.  However, the evidence 
of record also clearly shows that the veteran is not 
diagnosed with any of the diseases specified at 38 C.F.R. 
§§ 3.309(d)(2) (2002).  The veteran is diagnosed with chronic 
obstructive pulmonary disease which is not a disease which 
warrants presumptive service connection under these 
regulations.  38 C.F.R. §§ 3.309(d)(2) (2002).  There is 
absolutely no evidence of record showing that the veteran is 
diagnosed with cancer.  As such the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d) (2002).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a "radiogenic disease."  
38 C.F.R. § 3.311 (2002).  Essentially, any form of cancer is 
considered a "radiogenic disease" within the meaning of the 
applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv)(2002).  
Again, the Board notes that the evidence of record clearly 
shows that the veteran is diagnosed with chronic obstructive 
pulmonary disease which is not one of the radiogenic diseases 
as specified at 38 C.F.R. § 3.311(b)(2) (2002).  As such the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.311 (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active peacetime military service.  38 
U.S.C.A. § 1110 (West 2002).  

Again the evidence of record reveals that the veteran has a 
diagnosis of COPD.  There is a single medical opinion of 
record which indicates that this disease is the result of the 
veteran's long history of smoking tobacco products and is 
unrelated to his exposure to ionizing radiation during 
service.  Moreover, there is no indication that the veteran 
ever suffered from, or was diagnosed with, COPD during 
service.  Also the veteran has never made such a claim.  
Simply put, there is absolutely no competent medical evidence 
of record which relates the veteran's chronic obstructive 
pulmonary disease to military service or to exposure to 
ionizing radiation during service.  As such, the 
preponderance of the evidence is against service connection 
for COPD.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

